Citation Nr: 1204824	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-23 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a low back disability, claimed as low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to November 1988.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the issues on appeal require additional development.

The Board first observes that the Veteran denied foot trouble on his January 1987 entrance report of medical history.  However, the report of entrance medical examination in January 1987 reflects that he had asymptomatic mild pes planus.  Service treatment records also show that the Veteran was seen on two occasions in August 1988 when he complained of paraspinal pain secondary to acute strain when he heard something pop in his back.  Each time he was assessed with acute paraspinal muscle spasm.  There is no report of separation medical history nor report of separation medical examination.  

VA treatment records include a December 2006 treatment note that provides a pertinent impression of probable ant. compartment muscle strain, secondary to pes planus.  An April 2007 VA podiatry note relates that a podiatrist outside of VA had dispensed the Veteran custom orthotics.  A May 2007 VA podiatry note provides a diagnosis of bilateral pes planus.  These VA treatment records reflect that the Veteran has current pes planus, that is severe enough to be the suspected cause of a second condition.  A January 2007 VA orthopedic note provides a diagnosis of hard disc, left lumbosacral spine.  

The Veteran has implicitly testified that he has had flat feet and a low back disability ever since active duty, and is competent to do so.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Since the evidence raises the possibility that the Veteran's active duty aggravated preexisting pes planus, and caused a low back disability, the Board finds that a remand of the issues on appeal is necessary in order for the RO to obtain VA medical opinions that address the issues of aggravation and causation in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In addition, the Board notes that the Veteran's claims file does not contain any records of the private podiatry treatment referred to by his VA treatment records.  These records are potentially relevant to his flat feet claim.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all providers of medical treatment for his pes planus, and low back disability, since service, to include a private podiatrist referenced in an April 2007 VA podiatrist note.  After obtaining any necessary authorization, obtain all medical records identified, to include private podiatry records.  

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any flat feet disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's active duty aggravated his flat feet noted on examination for entrance to service in January 1987.  The examiner is requested to provide a rationale for any opinion expressed.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any low back disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the inservice and post-service medical history (including that set forth above), and the results of the clinical evaluation, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability is related to the injuries reflected in the Veteran's service treatment records, to include in August 1988.  The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran has a low back disability as a result of, or aggravated by, the Veteran's pes planus.  The examiner is requested to provide a rationale for all opinions expressed.  

4.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


